UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K xANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: March 31, 2010 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-159300 CELLDONATE INC. (Exact name of registrant as specified in its charter) Nevada None (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1111 Alberni Street, Suite 3606 Vancouver, British Columbia, CanadaV6E 4V2 (Address of principal executive offices, including zip code) (604) 899-2772 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Exchange Act:None Securities registered pursuant to Section 12(g) of the Exchange Act:Common Stock Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yeso No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yeso No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesþ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (of for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo þ As of September 30, 2009 the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, was $31,950. As of June 29, 2010 the registrant’s outstanding common stock consisted of 2,291,000 shares. Table of Contents PART I 2 Item1. Business 2 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2. Properties 7 Item 3. Legal Proceedings 7 Item 4. (Removed and Reserved) 7 PART II 8 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 8 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 13 Item 9A. Controls and Procedures 13 Item 9B. Other Information 13 PART III 14 Item 10. Directors, Executive Officers and Corporate Governance 14 Item 11. Executive Compensation 16 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13. Certain Relationships and Related Transactions, and Director Independence 18 Item 14. Principal Accountant Fees and Services 18 PART IV 19 Item 15. Exhibits, Financial Statement Schedules 19 1 PART I Item 1. Business Forward Looking Statements This annual report contains forward-looking statements that involve risks and uncertainties. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested in this report. Except as required by applicable law, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our audited financial statements are expressed in U.S. dollars and are prepared in accordance with generally accepted accounting principles in the United States. They reflect all adjustments (all of which are normal and recurring in nature) that, in the opinion of management, are necessary for fair presentation of our annual financial information. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this annual report. As used in this annual report, the terms "we", "us" and "our" mean Celldonate Inc., unless otherwise indicated. Business Overview We are a development stage company in the business of creating and marketing entertainment-based mobile applications designed to generate donation revenue for charitable and non-profit organizations. We have only recently begun operations and we rely upon the sale of our securities to fund those operations. We were incorporated as a Nevada company on August 15, 2006. We have no subsidiaries. Our plan of operations for the next 12 months is to develop and promote programs and software solutions that are socially responsible and uniquely captivating, in that they assist organizations that support philanthropic causes, provide an alternative to conventional forms of fundraising, and permit individuals to play fun, interactive games on their mobile devices and receive prizes or information for doing so. We are currently completing the development of a suite of applications aimed at individuals with Internet-enabled mobile devices (such as smartphones and personal data organizers) known as the Celldonate mobile games suite. This suite includes a number of games of chance as well as skills-based games which individuals will be able to play to earn points towards redeeming products and services from participating retailers and service providers. So far, we have not yet entered into any commitments or agreements related to the sale or marketing of the Celldonate mobile games suite, although we plan to concentrate our efforts on doing so in Canada and the United States. Such agreements will determine the specific manner in which we are able to generate revenues from our business. In order to play the games in the suite, individuals will have to purchase a charity donations game card over the Internet or from a bricks-and-mortar retailer that will allow them to download the suite to their mobile device of choice. Our plan is to preload each charity donations game card with a certain number of reward points that correlate to the value of the purchase. After purchasing a game card, each individual will be required to register the card using the Internet or by calling a 1-800 number listed on the card to specify the number of the device to which their copy of the Celldonate mobile games suite should be sent and select the charitable or non-profit organization(s) that will receive a percentage of the charity donations game card purchase amount. We will then send the suite directly to the individual’s designated mobile device. The Celldonate mobile games suite we have developed consists of five independent applications and a platform for transferring funds through mobile devices. We have completed the testing of the suite on a number of mobile devices; however, because the makes and models of mobile devices change so rapidly, we must test the suite on each new device in order to troubleshoot any problems that may arise. Such testing usually takes between three hours and three days depending on a number of factors such as the experience of the programmer performing the testing, the complexity of the mobile device and whether the mobile device is an entirely new product or a new version of an existing product. 2 The five applications that currently comprise the Celldonate mobile games suite include: ● a lottery game; ● a Bingo game; ● a slot machine game; ● a trivia game; and ● a memory game. Each of these applications will give individuals the opportunity to win valuable prizes by gambling successfully or by correctly answering questions randomly generated by the Celldonate prize pool server, which is a supply of trivia questions which we intend to use to test individuals’ knowledge. We have also conceived of additional applications to include in the Celldonate mobile games suite, but until marketing, sales and partnership agreements have been secured for the initial suite we do not intend to develop these applications any further. The additional mobile applications that we have begun to develop include: ● an auction that gives individuals the opportunity to bid on goods and services that charities have received as donations and wish to sell to raise funds for various causes; ● a tentatively-titled “back stage pass” that gives individuals interested in downloading music the opportunity to access new music that has yet to be released in stores; ● a tentatively-titled “concert alert” that provides individuals with concert updates pertaining to their area of residence and also gives them the opportunity to access tickets prior to their release to the general public; and ● a tentatively-titled “mobile blessing” that gives individuals the opportunity to receive daily or weekly blessings directly from their church or parish of choice. We intend to permit individuals to use the applications in the Celldonate mobile games suite only if they have a positive balance in their reward points account. After exhausting the initial allocation of reward points they receive by purchasing the charity donations game card, an individual will have to make additional charitable donations though the mobile device on which their card is registered in order to earn more reward points. We plan to make it possible to make these donations via Paypal using a number of payment methods, including Visa, Mastercard, American Express and debit. We only plan to permit individuals to make donations to specific charitable and non-profit organizations with whom we have entered into agreements, all of which we anticipate will be qualified organizations for tax deduction purposes. As a result, any agreements we enter into with charitable or non-profit organizations will be conditional upon the organizations issuing tax receipts to the donating individuals in accordance with applicable tax laws either via email or direct mail. 3 We expect that the receipt of prizes will reduce the amount of an individual’s charitable tax deduction in the United States since charitable contributions are deductible only to the extent that the value of the donation exceeds the value of any benefit received by the donating individual, calculated according to the fair market value of the benefit. However, since we will not be able to determine in advance the value of any prizes that an individual may win by using reward points to play the games in the Celldonate mobile games suite, we anticipate that the charitable and non-profit organizations with whom we enter into agreements will issue tax receipts for the full amount of each donation, leaving the onus on the individual to make the appropriate adjustments to the value of the deduction claimed on his or her tax returns. Given the similarity of the situation in Canada, where the benefit to the individual must be below 80% of the value of the donation to qualify the excess as a charitable donation for tax purposes, we anticipate adhering to the same process. In both countries, we do not expect that the receipt of reward points alone will reduce the amount of an individual’s charitable tax deduction, as a positive reward points account balance will only provide the individual with the opportunity to use the applications in the Celldonate mobile games suite and does not guarantee that they will actually win any prizes. Any prizes that are won by playing the games in the Celldonate mobile games suite will be stored as a credit on the account of the games card holder. Any individual will then be able to bring the games card into a participating retail location to redeem the prize at a point-of-sale terminal. We anticipate that the allure of the prizes and the benefit of supporting any number of charitable causes will be sufficient to induce potential and existing game card holders to begin or continue to donate money to their charity of choice. Currently, we plan to earn revenues by collecting a percentage of every charity donations game card purchased and reloaded, charging a percentage fee for all transactions associated with the games suite such as prize redemptions, and charging a fee to retailers for advertising their products and services alongside the applications in the games suite. Since our applications permit transactions to occur directly through various mobile devices, we intend to build these fees into our products and collect them unobtrusively. This technology will also allow individuals to donate money directly on a seamless basis. Because we have not yet entered into any commitments or agreements to sell or market the Celldonate mobile games suite or our charity donations games cards, we have not yet established any benchmark percentage fees or standard advertising rates. However, we expect that the purchase price of every charity donations game card will be split between us, the retailer of the card and one or more specific organizations selected by the purchaser with whom we have agreements. We also plan to collect a percentage of every additional donation made to earn more reward points, again allowing the individual making the donation to select the recipient organization(s) and the desired percentage allocations. We plan to allow individuals to allocate percentages of their donations rather than specific amounts as the former does not take into account the percentage fees of each transaction that we will use to generate revenues. The versatility of the Celldonate mobile games suite will permit retailers and advertisers to promote their products and services by placing them alongside the applications included in the suite and marketing them as prizes for which game-playing individuals can redeem points. The suite will also act as a physical driver of business, in that each individual that wins a prize will be required to patronize a bricks-and-mortar retail location in order to collect that prize. As a result, the Celldonate mobile games suite will allow individuals to generate funds for charitable and non-profit organizations by simply playing games and redeeming their winnings at participating retail outlets, and will provide retailers and advertisers with the opportunity to market and promote their products and services to a broad segment of the population while simultaneously emphasizing their social responsibility. Markets The focus of our marketing strategy is to enter into strategic partnerships with various retailers, service providers and charitable and non-profit organizations in Canada and the United States regarding the sale, distribution and redemption of our charity donations games cards and rewards. We do not expect that any of the charitable and non-profit organizations will be affiliated with us or any of our affiliates in any other capacity. We plan to work with these organizations to leverage the marketing power and word-of-mouth of their networks, and we also intend to develop partnerships with various companies to market and promote their products and services alongside the applications as well as major social networks to include their games and other mobile applications in subsequent versions of the Celldonate mobile games suite. In the future, we would also like to enter into distribution deals with telecommunications companies. We have not yet entered into any commitments or agreements with any organizations, retailers, service providers, companies or social networks to sell or market our products and services, and we have not yet adopted any specific sales and marketing plans apart from those described above. However, as the size and scope of our business increases, we plan to address any issues that arise as well as the need for us to hire additional marketing personnel. 4 Competition We have yet to encounter any other companies that are currently involved in, or seeking to become involved in, developing and marketing charity-focused mobile applications. Still, we face potential threats from developers of other mobile applications and payment-processing companies who may wish to participate in mobile philanthropy. We are seeking to acquire a customer and retailer base by forming relationships with several large charitable organizations. We expect the effects of entering into contracts with such organizations while we are a development stage company to assist us in becoming a partner of choice for other organizations with similar goals. Nevertheless, the mobile applications industry is highly competitive, and as a development stage company we have a weak competitive position. We may compete with junior and senior companies who are actively seeking to develop and market applications that are similar to ours, and we may lack the technological information or expertise available to these competitors. Further, we may compete with other companies in the mobile applications industry for financing and such companies may have greater financial and technical resources than those available to us. Accordingly, these competitors may be able to spend greater amounts on hiring consultants to promote their applications or entering into strategic partnerships to sell and distribute their products. Such competition could adversely impact our ability to obtain the financing necessary for us to carry out our business plan. We also compete with other development stage technology-focused companies for financing from a limited number of investors that are prepared to invest in such companies. The presence of such competing junior companies may impact our ability to raise additional capital in order to fund our planned operations and activities if investors perceive that investments in our competitors are more attractive based on the merits of their technology or the price of the investment opportunity. General competitive conditions may be substantially affected by various forms of communications legislation and/or regulation introduced from time to time by the governments of the United States and other countries, as well as factors beyond our control, including international and domestic economic conditions, the market for mobile applications, and the willingness of individuals to make donations to charitable or non-profit organizations. In the face of competition, we may not be successful in carrying out our business plan and we cannot provide any assurance that suitable partners will exist for our applications in the retail, or service provider sectors. Despite this, we hope to compete successfully in the mobile applications industry by: ● keeping our costs low; ● relying on the strength of our management’s contacts; and ● using our size and experience to our advantage by adapting quickly to changing market conditions or responding swiftly to potential opportunities. Intellectual Property We currently own the intellectual property rights associated with the Celldonate mobile games suite and the other mobile applications we have developed, although we have not obtained and do not plan to obtain patent protection for either. We also own the copyright in the contents of our website and the rights to a number of Internet domain names that could be associated with the concept of mobile donations. Other than that, we do not have any other intellectual property and we have not filed for any protection of our trademark. Employees and Consultants As of March 31, 2010 we did not have any full-time or part-time employees. David Strebinger, our President, Chief Executive Officer, Secretary and director, works as a part-time consultant in the areas of business development and management and contributes approximately 20% of his time to us. Michael Palethorpe, our Chief Financial Officer, Principal Accounting Officer, Treasurer and director, also works as a part-time consultant in the areas of business development and management and contributes approximately 40% of his time to us. We currently engage independent contractors in the areas of consulting and development, accounting and legal services. We intend to retain two business development consultants on a part-time basis over the next 12 months and eventually, we plan to engage independent contractors in the areas of marketing, sales and other services. 5 Government Regulations Our current and future operations are or will be subject to various laws and regulations in the United States and Canada, the countries in which we conduct or plan to conduct our activities. These laws and regulations govern communications, the Internet, gambling, taxes, labor standards, occupational health and safety and other matters relating to the mobile applications industry. Permits, registrations or other authorizations may also be required to maintain our operations and to carry out our future activities, and these permits, registrations or authorizations will be subject to revocation, modification and renewal. Governmental authorities have the power to enforce compliance with regulatory requirements and the provisions of required permits, registrations or other authorizations, and violators may be subject to civil and criminal penalties including fines, injunctions, or both. The failure to obtain or maintain a required permit may also result in the imposition of civil and criminal penalties, and third parties may have the right to sue to enforce compliance. We expect to be able to comply with all applicable laws and regulations and do not believe that such compliance will have a material adverse effect on our competitive position. We intend to obtain all permits, licenses and approvals required by all applicable regulatory agencies to maintain our current operations and to carry out our future activities. We are not aware of any material violations of permits, licenses or approvals issued with respect to our operations, and we believe that we have complied with all applicable laws and regulations to date. We intend to continue complying with all laws and regulations, and at this time we do not anticipate incurring any material capital expenditures to do so. Compliance with any unanticipated requirements could have a material adverse effect on our capital expenditures, earnings or competitive position. Our failure to comply with any laws and regulations may result in the assessment of administrative, civil and criminal penalties, the imposition of injunctive relief, or both. Legislation affecting the mobile applications industry, online gambling and the Internet in general is subject to constant review, and the regulatory burden frequently increases. Changes in any of these laws and regulations could have a material adverse effect on our business, and in view of the many uncertainties surrounding current and future laws and regulations, including their applicability to our operations, we cannot predict their overall effect on our business. Gambling Laws Although the U.S. government has long been of the view that gambling that crosses state boundaries is unlawful, we do not expect that the purchase and sale of our charity donations games cards will contravene any laws because this act does not, strictly speaking, involve gambling of any kind. The purchase of the card only permits an individual to download the Celldonate mobile games suite, after which he or she may choose to play either games of skill or games of chance. Such game-playing will occur off-line and we will not derive any profit or generate any revenues from this activity; instead, our plan is to collect a percentage of every charity donations game card purchase and reload, charge a percentage fee for all transactions associated with the games suite (including prize redemptions) and charge a fee to retailers for advertising their products and services alongside the applications in the games suite. We do not believe that the relationship between our products and services and the revenue stream we plan to generate will give rise to any gambling-related legal issues, as the Celldonate mobile games suite will simply act as the inducement to facilitate donations to charitable and non-profit organizations while at the same time permitting individuals to receive prizes or information for playing fun, interactive games on their mobile devices. In the event that the Celldonate mobile games suite is determined to violate any federal, state or local gambling laws or constitute unlawful gambling activities, we are prepared to modify our business plan accordingly by, for example, restricting the distribution of certain games in the suite to certain areas, eliminating those games from the suite entirely, or completely revising the suite to include a different set of games that do not violate any gambling laws. Regardless, there is some uncertainty regarding the state of online gambling laws in the United States, as the anti-gambling laws in the country were not written with online activities in mind.A prime example of this is the failure of the Unlawful Internet Gambling Enforcement Act of 2006 (UIGEA) regulations that came into force on January 19, 2009 to specifically define what constitutes an unlawful Internet gambling transaction under the Act. In general, the UIGEA prohibits the use of communication facilities and financial transactions in connection with Internet gambling; however, the lack of clarity concerning, among other things, what constitutes such transactions has severely lessened the potential impact of the Act. Samples of other recent U.S. legal developments regarding online gambling include: ● the unveiling of a bill designed to allow U.S.-based companies to obtain licenses and operate federally-regulated online gambling sites by Congressman Barney Frank on May 6, 2009. The bill, titled the Internet Gambling Regulation, Consumer Protection and Enforcement Act of 2009 (H.R. 2267), would also allow such sites to accept bets from U.S. customers.The bill has not yet been signed into law; and ● the introduction of the Skill Game Protection Act (H.R. 2610), which would legalize Internet poker, bridge, chess and other games of skill, by Congressman Robert Wexler on June 7, 2007. On the same day, Congressman Jim McDermott also introduced the Internet Gambling Regulation and Tax Enforcement Act (H.R. 2607), which proposed to legislate Internet gambling tax collection requirements, but this bill has not yet been signed into law. In Canada, Internet gambling is also not a legally sanctioned activity; however, as discussed above, we do not anticipate that the purchase and sale of our charity donations games cards can appropriately be characterized as violating any existing law. Our expected compliance with gambling laws in both the United States and Canada is not based upon an opinion of counsel. 6 Item 1A. Risk Factors Not required. Item 1B. Unresolved Staff Comments None. Item 2. Properties Our executive office is located at 1111 Alberni Street, Suite 3606, Vancouver, British Columbia, Canada V6E 4V2. This office is approximately 1000 square feet in size and is provided to us free of charge by David Strebinger, our President, Chief Executive Officer, Secretary and Director. As of March 31, 2010 we had not entered into any lease agreement for this office, and we do not plan to recognize any rent expenses for it. We believe that this office is suitable for our current operations and we do not anticipate requiring any additional property in the foreseeable future. Item 3. Legal Proceedings We are not aware of any legal proceedings to which we are a party. None of our directors, officers, affiliates, any owner of record or beneficially of more than 5% of our voting securities, or any associate of any such director, officer, affiliate or security holder are (i) a party adverse to us in any legal proceedings, or (ii) have a material interest adverse to us in any legal proceedings. We are not aware of any other legal proceedings that have been threatened against us. Item 4. (Removed and Reserved) 7 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock is not traded on any exchange. Our common stock is quoted on the OTC Bulletin Board under the trading symbol “CEAC”. Trading in stocks quoted on the OTC Bulletin Board is often thin and is characterized by wide fluctuations in trading prices due to many factors that may have little to do with a company's operations or business prospects. We cannot assure you that there will be a market for our common stock in the future. OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. Our common stock became eligible for quotation on the OTC Bulletin Board on November 16, 2009. However, since that date there have been no trades in our common stock. Holders As of June 29, 2010 there were approximately 40 holders of record of our common stock. We do not believe that a significant number of beneficial owners hold their shares of our common stock in street name. Dividends As of June 29, 2010 we had not paid dividends on shares of our common stock and we do not expect to declare or pay dividends on shares of our common stock for the foreseeable future. We intend to retain earnings, if any, to finance the development and expansion of our business. Our future dividend policy will be subject to the discretion of our Board of Directors and will depend upon our future earnings, if any, our financial condition, our capital requirements, general business conditions and other factors. Equity Compensation Plans As of June 29, 2010 we did not have any equity compensation plans. Recent Sales of Unregistered Securities We did not make any unregistered sales of our equity securities during the period covered by this annual report. Item 6. Selected Financial Data Not required. 8 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our consolidated financial statements, including the notes thereto, appearing elsewhere in this annual report. The discussions of results, causes and trends should not be construed to imply any conclusion that these results or trends will necessarily continue into the future. Results of Operations Revenues We have limited operational history. From our inception on August 15, 2006 to March 31, 2010 we did not generate any revenues. We anticipate that we will incur substantial losses for the foreseeable future and our ability to generate any revenues in the next 12 months continues to be uncertain. Expenses From our inception on August 15, 2006 to March 31, 2010 we incurred total expenses of $208,936, including $118,826 in accounting and legal fees, $63,728 in consulting and development fees, $19,506 in licensing and fees, $5,457 in office expenses, $528 in amortization and $891 in bank charges. For the fiscal year ended March 31, 2010 we incurred total expenses of $63,204, including $44,980 in accounting and legal fees, $17,556 in licenses and fees, $11 in office expenses, $88 in amortization and $569 in bank charges. For the fiscal year ended March 31, 2009 we incurred total expenses of $52,476, including $51,522 in accounting and legal fees, $350 in licenses and fees, $260 in office expenses, $176 in amortization and $168 in bank charges. The increase in our total expenses for the fiscal year ended March 31, 2010 was primarily due to an increase in our licenses and fee costs related to engaging a transfer agent, which was partially offset by a decrease in our accounting and legal fees. Net Loss From our inception on August 15, 2006 to March 31, 2010 we incurred a net loss of $208,936. For the fiscal year ended March 31, 2010 we incurred a net loss of $63,204 and a net loss per share of $0.03. For the fiscal year ended March 31, 2009 we incurred a net loss of $52,476 and a net loss per share of $0.03. Liquidity and Capital Resources As of March 31, 2010 we had $2,398 in cash and total current assets, $153,134 in total current liabilities and a working capital deficit of $150,736. As of March 31, 2010 we had an accumulated deficit of $208,936. We are dependent on funds raised through equity financing and related parties. Our cumulative net loss of $208,936 from our inception on August 15, 2006 to March 31, 2010was funded by equity financing and advances from related parties. Since our inception on August 15, 2006, we have raised gross proceeds of $57,050 in cash from the sale of our securities. From our inception on August 15, 2006 to March 31, 2010 we spent $180,796 in cash on operating activities. During the fiscal year ended March 31, 2010 we spent $61,367 in cash on operating activities, compared to cash spending of $31,587 on operating activities during the fiscal year ended March 31, 2009. Our increase in cash spending on operating activities during the fiscal ended March 31, 2010 was primarily due to an increase in our expenses for the period as described above. From our inception on August 15, 2006 to March 31, 2010 we spent $528 in cash on investing activities, all of which was in the form of equipment purchases. We did not engage in any investing activities during the fiscal years ended March 31, 2010 or 2009. From our inception on August 15, 2006 to March 31, 2010 we received $183,722 in cash from financing activities, including $126,672 in advances from related parties, $43,350 in proceeds from share subscriptions and $13,700 in proceeds from the issuance of our common stock. During the fiscal year ended March 31, 2010 we received $42,662 in cash from financing activities, compared to cash receipts of $10,000 from financing activities during the fiscal year ended March 31, 2009. All of our cash receipts from financing activities during these periods occurred in the form of advances from related parties. Our decrease in cash for the fiscal year ended March 31, 2010 was $18,705 due to a combination of our operating and financing activities. During the fiscal year ended March 31, 2010 our monthly cash requirements to fund our operating activities, including advances from related parties, was approximately $5,114, compared to approximately $2,632 during the fiscal year ended March 31, 2009. In the absence of the continued sale of our common stock or advances from related parties, our cash of $2,398 as of March 31, 2010 is sufficient to cover our current monthly burn rate for less than one month. Until we are able to complete private and/or public financing as described below, we anticipate that we will rely on advances from related parties to proceed with our plan of operations. 9 For the next 12 months (beginning July 2010) we intend to: ● enter into strategic partnerships with various retailers, service providers and charitable and non-profit organizations regarding the sale, distribution and redemption of our charity donations game cards and reward points; ● complete the testing of the Celldonate mobile games suite on new mobile devices as required; ● retain two business development consultants on a part-time basis to provide us with technical services regarding our operations and planned activities; ● complete private and/or public financing to cover the costs of marketing the initial version of the Celldonate mobile games suite as well as any other proprietary mobile applications we may create. Currently, we only own the copyright in the Celldonate mobile games suite, in a number of proprietary mobile applications associated with the suite and in a variety of Internet domain names. We expect to require approximately $570,000 to continue our planned operations over the next 12 months. Our planned expenditures for the next 12 months (beginning July 2010) are summarized as follows: Description Potential Completion Date Estimated Expenses Enter into strategic partnerships with retailers, service providers and charitable and non-profit organizations 12 months Complete the testing of our applications as required 12 months Retain two business development consultants on a part-time basis 12 months Professional fees (legal, accounting and auditing fees) 12 months Business and technology development expenses 12 months Marketing expenses 12 months Other general and administrative expenses 12 months Total Our general and administrative expenses for the year will consist primarily of transfer agent fees, investor relations expenses and general office expenses. The professional fees are related to our regulatory filings throughout the year. Based on our planned expenditures, we will require additional funds of approximately $567,600 (a total of $570,000 less our cash of approximately $2,400 as of March 31, 2010) to proceed with our business plan over the next 12 months. If we secure less than the full amount of financing that we require, we will not be able to carry out our complete business plan and we will be forced to proceed with a scaled back business plan based on our available financial resources. Future Financings We have not generated any revenues, have achieved losses since our inception, and rely upon the sale of our securities and advances from related parties to fund our operations. We anticipate that we will incur substantial losses for the foreseeable future, and we are dependent upon obtaining outside financing to carry out our operations. Our financial statements for the fiscal year ended March 31, 2010 have been prepared on a going concern basis and do not include any adjustments that might result from the outcome of this uncertainty. We will require approximately $570,000 over the next 12 months in order to enable us to proceed with our plan of operations, including paying our ongoing expenses. These cash requirements are in excess of our current cash and working capital resources. Accordingly, we intend to raise the balance of our cash requirements for the next 12 months (approximately $567,600) from private placements, advances from related parties or possibly a registered public offering (either self-underwritten or through a broker-dealer). If we are unsuccessful in raising enough money through such efforts, we may review other financing possibilities such as bank loans. At this time we do not have a commitment from any broker-dealer to provide us with financing, and there is no guarantee that any financing will be available to us or if available, on terms that will be acceptable to us. If we are unable to obtain the necessary additional financing, then we plan to reduce the amounts that we spend on our operations, including our accounting and legal fees, so as not to exceed the amount of capital resources that are available to us. If we do not secure additional financing our current cash reserves and working capital will be not be sufficient to enable us to sustain our operations for the next 12 months, even if we do decide to scale back our operations. 10 Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Critical Accounting Policies Our financial statements are affected by the accounting policies used and the estimates and assumptions made by management during their preparation. A complete summary of these policies is included in Note2 of the notes to our financial statements. We have identified below the accounting policies that are of particular importance in the presentation of our financial position, results of operations and cash flows, and which require the application of significant judgment by our management. Foreign Currency Translation Our financial statements are presented in United States dollars. Transactions in currencies other than the U.S. dollar are translated into U.S. dollars at the exchange rate in effect at the balance sheet date for monetary assets and liabilities, and at historical exchange rates for non-monetary assets and liabilities. Expenses are translated at the average rates for the period, except amortization, which is translated on the same basis as the related assets. Resulting translation gains or losses are reflected in net loss. Research and Development Research and development expenditures are charged to operations as incurred. Inflation The amounts presented in the financial statements do not provide for the effect of inflation on our operations or financial position. The net operating losses shown would be greater than reported if the effects of inflation were reflected either by charging operations with amounts that represent replacement costs or by using other inflation adjustments. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not required. Item 8. Financial Statements and Supplementary Data 11 CELLDONATE INC. (A Development Stage Company) Financial Statements as of March 31, 2010 Financial Statement Index Report of Independent Registered Public Accounting Firm F-1 Balance Sheet F-2 Statements of Operations F-3 Statements of Cash Flows F-4 Statements of Stockholders’ Deficiency F-5 Notes to Financial Statements F-6 12 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Stockholders of CELLDONATE INC. We have audited the balance sheets of CELLDONATE INC. (a Development Stage Company) as at March 31, 2010 and 2009, and the statements of operations, stockholders’ deficiency and cash flows for the years ended March 31, 2010 and 2009, and for the period from August 15, 2006 (inception) to March 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as at March 31, 2010 and 2009 and the results of its operations and its cash flows for the years ended March 31, 2010 and 2009, and for the period from August 15, 2006 (inception) to March 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in note 1 to the financial statements, the Company has no operations, a stockholders’ deficiency and a deficit accumulated during the development stage, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/Smythe Ratcliffe LLP Smythe Ratcliffe LLP Chartered Accountants Vancouver, Canada June 25, 2010 F-1 CELLDONATE INC. (A Development Stage Company) Balance Sheet (Expressed in US dollars) March 31, 2010 March 31, 2009 Assets Current Cash $ $ Equipment (note 3) - 88 $ $ Liabilities Current Accounts payable $ $ Accrued liabilities (note 5) Due to related parties (note 7) Stockholders’ Deficiency Common stock(note 6) Authorized: 100,000,000 common shares, $0.001 par value 400,000 common shares, without par value Issued and outstanding: 2,291,000 common shares, $0.001 par value (2,291,000 as at March 31, 2009) Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficiency ) ) $ $ Nature of operations andgoing concern (note 1) See accompanying notes to financial statements. F-2 CELLDONATE INC. (A Development Stage Company) Statements of Operations (Expressed in US dollars) For the year ended March 31, 2010 For the year ended March 31, 2009 Period from August15, 2006 (inception) to March 31, 2010 Expenses Accounting and legal $ $ $ Licenses and fees Bank charges Office 11 Consulting and development fees - - Amortization 88 Net loss and comprehensive loss for period $ ) $ ) $ ) Basic and diluted loss per share $ ) ) Weighted average number of common shares outstanding See accompanying notes to financial statements. F-3 CELLDONATE INC. (A Development Stage Company) Statements of Cash Flows (Expressed in US dollars) For the year ended March31, 2010 For the year ended March 31, 2009 Period from August15, 2006 (inception) to March31, 2010 Cash Flow from Operating Activities Net loss for the period $ ) $ ) $ ) Amortization of equipment 88 Shares issued for services - - Changes in assets and liabilities Prepaid expenses and deposits - - Accounts payable Accrued liabilities ) Cash Used in Operating Activities ) ) ) Cash Flow from Investing Activity Purchase of equipment - - ) Cash Flow from Financing Activities Net proceeds from issuance of common stock - - Proceeds from share subscriptions - - Advances from related parties Cash Provided by Financing Activities Increase (Decrease) in Cash ) ) Cash, Beginning of Period - Cash, End of Period $ $ $ Supplemental information Shares issued for services $
